DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 08/24/2022.
Claims 1, 3 and 11,  have been amended. Therefore, claims 1-11 are currently pending in this application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-11 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation, “the virtual toy”, in line 16 of the claim; however, there is insufficient antecedent basis for the above limitation in the claim.  
5.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 2 and 11 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim s depends from claim 1; and claim 11 reties, “the toy control unit is further configured to control the virtual toy preconfigured by the MCU based on the toy being not physically connected to the MCU”
	Claim 11 depends from claim 1; and claim 11 reties, “the toy control unit is further configured to switch to control the toy through the physically connected MCU based on the confirmation that the toy is physically connected to the MCU, and switch to simulate the motion of the toy by controlling the virtual toy based on the confirmation that the toy is not physically connected to the MCU” (emphasis added).
Accordingly, each of claims 2 and 11 fails to further limit the subject matter of claim 1; rather, each of the above claims is repeating the subject matter claimed per claim 1. It is worth to note that claim 1 already recites that “the control unit is further configured to . . . switch between controlling the virtual toy preconfigured by the MCU and controlling the toy through the physically connected MCU based on the confirmation of whether or not the toy is physically connected to the MCU” (emphasis added).
 Accordingly, each of claims 2 and 11 fails to comply with section §112(d) since none of the above claims is adding a further limitation to the subject matter claimed per claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-6 and 8-11 are rejected under 35 U.S.C.103 as being unpatentable over Gupta 2015/0364060 in view of Mashiro JP 2003111981A (regarding Mashiro, see the translation document already provided).
	Regarding claim 1, Gupta teaches the following claimed limitations: an apparatus for running a physical software coding training book, comprising: a toy control unit being connected to a Micro Control Unit (MCU) via serial communication and configured to control motion of a toy through the MCU ([0023]; [0031]; [0033]; [0037]: a system for training, wherein the system comprises a computer—such as a tablet-computer or a smartphone—that communicates with a physical robot/toy via a wired interface. In this regard, it is understood that the computer, which is in the form of a smartphone/tablet-computer, already  comprises a processor; and wherein the robot establishes communication with this processor via the wired interface. Accordingly, the above processor corresponds to the micro control unit, i.e. MCU; and wherein this MCU is controls the motion of the physical robot/toy); a training content processing unit being connected to the toy control unit via HyperText Transfer Protocol (HTTP) and configured to provide training content written in HyperText Markup Language (HTML) ([0050]; [0084]: e.g. the system already allows content to be provided from a website or a remote server; and wherein, the “programming interface application can be an application website”. Accordingly, such implementation indicates, at least implicitly, a training content processing unit connected to the toy control unit—such as the smartphone—via HyperText Transfer Protocol (HTTP) and configured to provide training content written in HyperText Markup Language (HTML)), the training content including motion control commands for the toy; and a physical software processing unit configured to directly write block coding based physical software by embedding a block code editor into the training content and perform control of the toy by coding a program that executes a series of motion by using code blocks ([0050]; [0069]; [0075]; [0084]: e.g. “[t]he programming inputs can represent robot movement”; and furthermore, “[t]he programming input graphical representation can be one or more paths, icons (e.g., callouts placed along the path), blocks representing programming components, written code, or be any other suitable graphical representation”. Thus, the training content already includes motion control commands for the toy; and a physical software processing unit configured to directly write block coding based physical software by embedding a block code editor into the training content and perform control of the toy by coding a program that executes a series of motion by using code blocks), wherein the toy control unit is further configured to confirm whether or not the toy is physically connected to the MCU, and switch between controlling the virtual toy preconfigured by the MCU and controlling the toy through the physically connected MCU based on the information of whether or not the toy is physically connected to the MCU ([0024]; [0025] lines 4-6; [0043]; [0079]: e.g. the toy control unit—such as the smartphone/tablet—is already configured to control two types of robots: (i) a physical robot that interacts with the physical environment, wherein such controlling occurs when the physical robot is in communication with the processor—i.e. MCU—of the control unit, and (ii) a virtual robot, which is generated when there is no physical robot in communication with the processor of the control unit. Thus, the smartphone/tablet controls the physical robot when it detects (i.e. confirms) that the physical robot is in communication with the processor [MCU] of the  smartphone/tablet. The teaching above indicates that the toy control unit is already configured to confirm whether or not the toy is physically connected to the MCU, and switch between controlling the virtual toy preconfigured by the MCU and controlling the toy through the physically connected MCU based on the information of whether or not the toy is physically connected to the MCU); and wherein the toy control unit, the training content processing unit, and the physical software processing unit are each implemented via at least one processor ([0037] to [0040]: e.g. as already pointed out above, the toy control unit is in the form of a computing device, such as a smartphone or a tablet computer; and furthermore, the toy control unit, the training content processing unit, and the physical software processing unit are each implemented via at least one processor).
	If there is an assumption that Gupta does not disclose the limitation directed to connecting the toy control unit via HyperText Transfer Protocol (HTTP) and providing training content written in HyperText Markup Language (HTML), Mashiro does teach the above limitation. Particularly, Mashiro describes an implementation where a server accesses HTML content using HTTP, wherein the server searches information on the Internet; and the search results are used as data for robot movements, and wherein the data is sent back to the robot, etc. (see the translation document: Pages 3 to 4, 10 to 11, 14, etc.).  
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Gupta in view of Mashiro; for example by, incorporating an arrangement that allows the computing device—such as the smartphone—to access, via HTTP, one or more HTML content items that are relevant to control the robot, so that the user would have additional means or options to easily configure the robot according to the user’s needs. 
Regarding claim 2, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 1. 
Gupta further teaches, the toy control unit is further configured to control the virtual toy preconfigured by the MCU based on the toy being not physically connected to the MCU ([0025] lines 4-6; [0043]: e.g. the system already supports an implementation where the toy control unit—such as the smartphone—controls just the virtual robot that interacts with a virtual environment. Also see the discussion presented with respect to claim 1 since it already addresses the subject matter claimed per claim 2); 
Regarding claim 3, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 1. 
Gupta further teaches, if a user input is received onto motion control of the toy, the training content processing unit is further configured to generate a toy motion text command and provide the generated toy motion text command to the toy control unit ([0029]; [0031]; [0055]; [0058]; [0061]: e.g. the system already allows various ways to program the robot’s motion, including generating motion text commands based on data received during the manipulation of the robot; and wherein the generated text command is sent to the user’s device, such as the smartphone, which corresponds to the toy control unit).
In addition, Mashiro teaches the process of generating toy motion text command based on HTML comments rather than HTML tags (see page 14 of the translation: e.g. the system already allows HTML content—such as comment—to be provided, wherein the HTML document is data structured by tags; and therefore, the system further generates toy motion text command based on HTML comments rather than HTML tags).  
Note that the motivation discussed above with respect to claim 1 also applies to claim 3 since claim 3 is dependent on claim 1.  
Regarding claim 4, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 3. 
Gupta further teaches, if the toy motion text command is generated, the training content processing unit is further configured to pop up a toy motion view on the training content, which allows a user to check successful control of the toy by providing the user with toy states before and after motion obtained through the MCU and expressed in a form of text (see FIG 7; [0069]: e.g. the graphical representation can be one or more paths, icons—such as callouts placed along the path, blocks representing programming components, etc., and wherein a window, which shows the motion of the robot in terms of a control path, is generated on the user’s device; and thereby it shows the path of the robot before motion and after motion).
	Regarding claim 5, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 4.
Gupta further teaches, if a virtual toy is connected while the toy motion text command is being generated, the training content processing unit is further configured to visualize, on the toy motion view, a change process of the virtual toy based on toy states according to at least one motion interpolated adaptively based on the toy states before and after motion and an amount of change in the toy states before and after motion (see FIG 7; [0056] to [0058]; [0069]: e.g. as the robot is being manipulated by the user, a virtual robot is displayed on the user’s device that reflects the sates of the robot as it is being manipulated—such as the robot’s motion; and wherein the programming input graphical representation can be rendered in real time. Thus, the system allows one to visualize a change process of the virtual toy based on toy states according to a motion interpolated adaptively based on the toy states before and after motion, including the amount of change in the toy states before and after motion).
Regarding claim 6, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 1.
Gupta further teaches, the physical software processing unit is further configured to provide a toy manipulator capable of performing real-time control of the toy and 
convert a motion process of the toy manipulated by the toy manipulator into at least one block code ([0061]; [0064]; [0069]; [0075]; [0097]; [0102]: e.g. the system allows the user to control the robot using various modes, including remotely controlling the robot in real-time via the user’s device; and wherein the system further generates, based on data specifying the robot’s motion, program inputs that can be rendered as blocks representing programming components). 
Regarding claim 8, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 1.
Gupta further teaches, the physical software processing unit is further configured to provide the training content with a motion manipulator that identifies type of the toy, shows, on the block code editor, at least one toy motion which is written through coding by a user, receive the user's input, and provide a corresponding motion code to the block code editor ([0030]; [0033]; [0055]; [0078]; [0084]: e.g. the system already stores robot identifier information; and thus, the type of toy/robot is already identified when content is provided to manipulate the motion of the robot. In this regard, the system provides the user with one or more programming options; such as  virtual connectable blocks that can be arranged and customized to define application logic, including the option to use the combination of programming language mode, visual programming mode, the control blocks from the animation mode and puppeteering mode).
Regarding claim 9, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 1.


Gupta further teaches, wherein a motion process of the series of motion of the toy is seen visually by selecting another menu button in the block code editor ([0083]: e.g. the system already allows the user to view the programmed motion of the robot via animation mode, which generates animation of robot motion).  
Regarding claim 10, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 1. 
Gupta further teaches, actual code is contained in each of the coding blocks and the actual code is viewed by selecting an option in the block code editor ([0069]; [0071]: e.g. the programming inputs can be blocks that represent programming components; and therefore, actual code is contained in each of the coding blocks. Furthermore, the user can add and/or remove programming inputs—such as, deleting or adding programming inputs, dragging and dropping graphical representations of programming inputs, etc. Accordingly, the user selects an option that allows such editing in the block being edited). 
Regarding the implementation of a menu, an Official Notice was taken in the previous office-action. Particularly, the Examiner indicated that the implementation of a menu, which allows a user to select one or more items (e.g. operation modes, etc.) from a list, is an old and well-known practice in the art; and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gupta’s system; for example, by incorporating a menu option that allows the user to select a task to be performed—such as an option that allows the user to edit or modify the program instructions, etc., so that the user would have a familiar arrangement that allows him/her to easily access and perform a desired task (see page 10 of the office-action mailed on 06/07/2022). 
Applicant has not traversed the Official Notice above (see Applicant’s response field on 08/24/2022); and therefore, Official Notice above (e.g. the well-known in the art statement, etc.) is taken to be admitted prior art.
Regarding claim 11, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 3. 
Gupta further teaches, the toy control unit is further configured to switch to control the toy through the physically connected MCU based on the confirmation that the toy is physically connected to the MCU, and switch to simulate the motion of the toy by controlling the virtual toy based on the confirmation that the toy is not physically connected to the MCU (see [0024]; [0025] lines 4-6; [0043]; [0079]: e.g. as already pointed out with respect to claim 1, the toy control unit—such as the smartphone/tablet—controls two types of robots: (i) a physical robot that interacts with the physical environment, wherein such controlling occurs when the physical robot is in communication with the processor—i.e. MCU—of the control unit, and (ii) a virtual robot, which is generated when there is no physical robot in communication with the processor of the control unit. Thus, the toy control unit is already configured to switch to control the toy through the physically connected MCU based on the confirmation that the toy is physically connected to the MCU, and switch to simulate the motion of the toy by controlling the virtual toy based on the confirmation that the toy is not physically connected to the MCU).
●	Claim 7 is rejected under 35 U.S.C.103 as being unpatentable over Gupta 2015/0364060 in view of Mashiro JP 2003111981A and further in view of Baddo 2017/0120141.
Regarding claim 7, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 6.
Gupta further suggest, wherein, after randomly shuffling an order of the at least one block code, the physical software processing unit is further configured to visually provide a motion process of the toy, thereby allowing a user to rearrange the shuffled at least one block code ([0049]; [0074]; [0077]; [0088]: e.g. the set of programming inputs can include one or more programming inputs that can be time-ordered, unordered or any other suitable relationship; and furthermore, the programming components can be presented as virtual connectable blocks that can be arranged and customized to define application logic. Accordingly, the above suggests the random shuffling—unordered—of at least one block code; and wherein the motion process of the toy/robot is visually presented, so that the user rearranges at least shuffled block code).
If one assumes that the teaching of Gupta above does not teach the limitation regarding randomly shuffling the order of at least one block, Baddo teaches this limitation since Baddo discloses an interactive game interface that displays a plurality of visual blocks that are in the form of tiles, wherein the tiles/blocks may be shuffled; and wherein the user arranges the tiles/blocks to attain a desired arrangement ([0056] to [0059]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the invention of Gupta in view of Mashiro and in view of Baddo; for example, by incorporating an algorithm that shuffles one or more of the blocks representing the programming components, so that the user would have a further option to easily program a new motion path or pattern to the robot.  
Response to Arguments.
7.	Applicant’s arguments have been fully considered (the arguments filed on 08/24/2022). However, the arguments are not persuasive. Applicant argues,  
Applicant respectfully submits that Gupta in view of Masahiro does not teach or suggest every element of the claimed invention. Elements of claim 11 have been incorporated into claim 1 . . . 
Gupta and Masahiro fail to teach or suggest, inter alia, that "the toy control unit is further configured to confirm whether or not the toy is physically connected to the MCU, and switch between controlling the virtual toy preconfigured by the MCU and controlling the toy through the physically connected MCU based on the confirmation of whether or not the toy is physically connected to the MCU," as recited by claim 1 (emphasis added), and the Office Action does not allege otherwise . . . 
However, although Gupta discloses that variations of an interactive robot include a robot that is a physical robot and a robot that is a virtual robot ( See paragraph [0025] of Gupta, Gupta discloses only that alternative embodiments of the interactive robot may be either one of the physical robot or the virtual robot. See paragraphs [0025] and [0043] of Gupta. For example, paragraph [0025] of Gupta discloses that "[i]n some alternative embodiments, the interactive robot can be a simulated interactive avatar in a simulated environment." Furthermore, paragraph [0043] of Gupta discloses that "the method can alternatively be applied to a virtual robot (or any suitable avatar) in a simulated environment." Thus, Gupta fails to consider that both the physical robot and the virtual robot may be controlled in a single embodiment. Furthermore, Gupta fails to consider any switching between control the virtual robot and the physical robot based on a confirmation of detecting whether the physical robot is connected to the  processor in the physical robot. 
Accordingly, Gupta is completely silent with respect to any switching between controlling a virtual toy preconfigured by a MCU and controlling a toy through the physically connected MCU based on a confirmation of whether or not the toy is physically connected to the MCU. 
The Office Action relies on Masahiro to alleviate the deficiencies of Gupta. However, Masahiro is also completely silent with respect to any switching between controlling a virtual toy . . . 
Applicant respectfully submits that Gupta in view of Masahiro, and further in view of Baddo does not teach or suggest every element of the claimed invention. 
As noted supra, Gupta in view of Masahiro fails to teach or suggest every element of independent claim 1, upon which claim 7 depends.
Baddo does not remedy the deficiencies of Gupta in view of Masahiro . . . 

However, the Office respectfully disagrees with the above arguments. Note that Gupta does not necessarily assert that the features of a given embodiment are limited to that embodiment only; rather, Gupta states, “. . . description of preferred embodiments of the invention is not intended to limit the invention to these preferred embodiments, but rather to enable any person skilled in the art to make and use this invention” (see [0022], emphasis added). The excerpt above indicates that a teaching implied with respect to a particular embodiment is not necessarily limited to that particular embodiment.  
Moreover, Gupta is describing the two forms of robots (or variations of robots) that the same system controls, “[i]n one variation, the robot is a physical robot, and capable of interacting with a physical environment. In a second variation, the robot is a virtual robot, and is capable of interacting with a virtual environment” ([0025] lines 2-6, emphasis added). Accordingly, the teaching above is indicating the two forms of robots that the same system is controlling. For instance, when a physical robot is connected to the computer (e.g. the smartphone or tablet-computer), the computer controls the physical robot; and on the other hand, when there is no physical robot being used (i.e. when no physical robot is connected to the computer), the computer generates a virtual robot and thereby controls the virtual robot (e.g. see [0037]; [0043]). The teaching above is consistent with the current claims. Particularly, the current claims (e.g. see claim 1) do not necessarily require controlling both the physical toy and the virtual toy at the same time; rather, only one of the two forms (the physical toy or the virtual toy) is present during the process of controlling (i.e. the toy control unit controls the physical toy if the physical toy is connected to the MCU; otherwise, if there is no physical toy that is connected to the MCU, the toy control unit controls a virtual toy). Although Applicant has added the new terminology, “switch”, which the original disclosure does not positively recite, the context of the above term is interpreted based on facts in the specification. Particularly, the original disclosure describes (see [0062] and [0063], emphasis added), 
“	The toy control unit 210 may check a physical connection of the toy 130 through the MCU 120, S430 and if the physical connection is confirmed, may control motion of the toy 130 through the connected MCU 120 according to the toy motion text command provided by the training content processing unit 220.” 
In case the toy 130 is not physically connected, the toy control unit 210 may simulate the toy motion by controlling a virtual toy 240 which substitutes for the toy 130, S440. The virtual toy 240 may be implemented in various forms of coding tools including a robot or an RC car preconfigured by the MCU 120.”

It is evident from the excerpts above that the original disclosure does not support a scenario where the two forms of toys (the physical toy and the virtual toy) may be controlled at the same time; rather, similar to Gupta, the original disclosure is also describing a scenario where the toy control unit controls (i) a physical toy if the physical toy is physically connected to the MCU, or (ii) a simulated or virtual toy if no physical toy is physically connected to the MCU. Thus, the interpretation of the term “switch”, as currently claimed, is interpreted according to the above description in the specification.
 The observations above demonstrates that the teaching of Gupta is consistent not only with the reasonable interpretation of the claims, but also with the description in the specification. Consequently, Applicant’s arguments are not persuasive. For instance, Applicant asserts that “Gupta is completely silent with respect to any switching between controlling a virtual toy preconfigured by a MCU and controlling a toy through the physically connected MCU based on a confirmation of whether or not the toy is physically connected to the MCU” (emphasis added), However, Gupta is not necessarily required to use such terminology to describe the implementation discussed above. In fact, as already pointed out above, even Applicant’s original disclosure does not use such terminology. Applicant appears to apply the new terminology to assume an implementation that is beyond the scope of the original disclosure. 
Applicant’s arguments directed to Masahiro and Baddo (claim 7) have been fully considered. Applicant is asserting that the additional references above do not remedy Gupta’s deficiency regarding switching between controlling the physical toy and controlling the virtual toy (see pages 9-10 of the current argument). However, as already discussed above, Gupta does switch between controlling the physical toy and controlling the virtual toy. Particularly, Gupta teaches that the computer controls the physical robot/toy when the physical robot/toy is connected to the computer; and the computer controls a virtual robot when no physical robot is connected to the computer (see the discussion above). Consequently, the combined teaching of the references does teach the limitations currently claimed. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art. 
Conclusion
8.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715